The judgment appealed from will be affirmed, for the reasons set forth in the opinion of the Supreme Court, with the reservation, however, that we do not consider or pass upon the points argued in the brief of appellant respecting alleged error committed by the trial court in certain rulings on evidence made during the course of the trial, and alleged error contained in the submission of the matter to the jury, for the reason that these points are not properly set forth in the grounds of appeal.Booth v. Keegan, 108 N.J.L. 538.
The judgment appealed from is affirmed.
For affirmance — BODINE, DONGES, HEHER, PERSKIE, DEAR, RAFFERTY, HAGUE, THOMPSON, JJ. 8.
For reversal — THE CHANCELLOR, CASE, COLIE, WELLS, JJ. 4.